          Case 3:20-cv-02731-VC Document 540 Filed 08/12/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   ORDER RE MESA VERDE TESTING
         v.

 DAVID JENNINGS, et al.,
                Defendants.



       In light of the new arrangement with Labcorp, the plaintiffs’ request to require point-of-
care testing is denied.
       IT IS SO ORDERED.



Dated: August 12, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
